     Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 1 of 19




Stephen E. W. Hale (5285)                    John W. Mackay (6923)
Bentley J. Tolk (6665)                       Brett L. Tolman (8821)
PARR BROWN GEE & LOVELESS                    RAY QUINNEY & NEBEKER P.C.
101 South 200 East, Suite 700                36 South State Street, Suite 1400
Salt Lake City, Utah 84111                   Salt Lake City, Utah 84111
Telephone: (801) 532-7840                    Telephone: (801) 532-1500
Facsimile: (801) 532-7750                    Facsimile: (801) 532-7543
btolk@parrbrown.com                          jmackay@rqn.com
shale@parrbrown.com                          btolman@rqn.com

Thomas E. Lavender III (pro hac vice
forthcoming)
Kristopher R. Alderman (pro hac vice
forthcoming)
FISHER BROYLES, LLP
945 East Paces Ferry Road, Suite 2000
Atlanta, Georgia 30326
Telephone: (404) 400-4500
Facsimile: (404) 596-8887
ted.lavender@fisherbroyles.com
kris.alderman@fisherbroyles.com

Attorneys for Defendant ELAP Services, LLC


                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



IHC HEALTH SERVICES, INC., a non-profit          ANSWER TO FIRST AND SIXTH
Utah corporation,                                CLAIMS FOR RELIEF IN SECOND
                                                 AMENDED COMPLAINT AND
       Plaintiff,                                COUNTERCLAIMS

v.
                                                 Case No. 2:17-cv-01245-JNP-EJF
ELAP SERVICES, LLC, a limited liability
company,                                         Judge Jill N. Parrish

       Defendant.                                Magistrate Judge Evelyn J. Furse
        Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 2 of 19




         Defendant, ELAP Services, LLC (sometimes referred to hereinafter as “ELAP”), without

prejudice to its right to file an amended answer and/or amended counterclaims after additional

investigation or the receipt of additional information, responds to the First Claim for Relief and

the Sixth Claim for Relief contained in the Second Amended Complaint filed by Plaintiff, IHC

Health Services, Inc. (sometimes referred to hereinafter as “Intermountain”), by answering the

individually numbered paragraphs, asserting affirmative defenses, and asserting counterclaims

against Plaintiff. Defendant previously responded to the remaining claims for relief in the Second

Amended Complaint by filing a motion to dismiss those claims.

                                            ANSWER

                                       FIRST DEFENSE

         ELAP responds to the individually numbered paragraphs at issue of the Second Amended

Complaint as follows:

                                            PARTIES

         1.      Defendant admits the allegation contained in paragraph 1.

         2.      Defendant lacks knowledge or information sufficient to form a belief about the

 truth of the allegations contained in paragraph 2; therefore, Defendant denies the allegations

 contained in paragraph 2.

         3.      Defendant lacks knowledge or information sufficient to form a belief about the

 truth of the allegations contained in paragraph 3; therefore, Defendant denies the allegations

 contained in paragraph 3.

         4.      Defendant admits the allegation contained in paragraph 4.

         5.      Defendant denies the allegations contained in paragraph 5.


4830-3263-2187                                   2
        Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 3 of 19




         6.      Defendant admits the allegation contained in paragraph 6.

                               JURISDICTION AND VENUE

         7.      Defendant admits the allegations contained in paragraph 7.

         8.      Defendant denies the allegations contained in paragraph 8.

         9.      Defendant denies the allegations contained in paragraph 9.

         10.     Defendant admits patients covered by self-funded health plans that have

 contracted with ELAP (Plans) have sought health care services in Utah, including at Plaintiff’s

 facilities. Defendant lacks knowledge or information sufficient to form a belief about the truth

 of the remaining allegations contained in paragraph 10; therefore, Defendant denies the

 remaining allegations contained in paragraph 10. Except as specifically admitted herein,

 Defendant denies the allegations contained in paragraph 10.

         11.     Defendant denies the allegations contained in paragraph 11.

         12.     Defendant admits this is the judicial district in which Plaintiff is domiciled.

 Whether venue is proper is a legal conclusion to which no response is required. Except as

 specifically admitted herein, Defendant denies the allegations contained in paragraph 12.

                                 GENERAL ALLEGATIONS

                               Intermountain’s Health Care Operations

         13.     Defendant denies any allegations contained in the un-numbered heading

 preceding paragraph 13. Defendant lacks knowledge or information sufficient to form a belief

 about the truth of the allegations contained in paragraph 13; therefore, Defendant denies the

 allegations contained in paragraph 13.




4830-3263-2187                                     3
        Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 4 of 19




         14.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in paragraph 14; therefore, Defendant denies the allegations

contained in paragraph 14.

                  Intermountain’s Relationships with Patients and Health Insurers

         15.     Defendant denies any allegations contained in the un-numbered heading

 preceding paragraph 15. Defendant lacks knowledge or information sufficient to form a belief

 about the truth of the allegations contained in paragraph 15; therefore, Defendant denies the

 allegations contained in paragraph 15.

         16.     Defendant admits the relationships between Intermountain and insurers described

in paragraph 15 are sometimes called, among other things, preferred-provider agreements.

Whether Utah law authorizes and encourages preferred-provider agreements is a legal conclusion

to which no response is required. To the extent a response is required, Defendant denies this

allegation. Except as specifically admitted herein, Defendant denies the allegations contained in

paragraph 16.

         17.     Defendant admits insurers are not required to enter into preferred-provider

agreements with Intermountain. Except as specifically admitted herein, Defendant denies the

allegations contained in paragraph 17.

         18.     Defendant denies the allegations contained in paragraph 18.

         19.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in paragraph 19; therefore, Defendant denies the allegations

contained in paragraph 19.




4830-3263-2187                                    4
        Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 5 of 19




   ELAP’s Scheme to Freeload on the Back of Intermountain, Other Healthcare Providers, and

                                    Patients Who Pay Their Bills

         20.     Defendant denies any allegations contained in the un-numbered heading

preceding paragraph 20. Defendant admits it does not have a preferred-provider agreement or

any other contractual arrangement with Plaintiff. Defendant admits it offers its clients a way to

reduce health care costs and it markets itself as such. Except as specifically admitted herein,

Defendant denies the allegations contained in paragraph 20.

         21.     Defendant denies the allegations contained in paragraph 21.

         22.     Defendant denies the allegations contained in paragraph 22.

         23.     Defendant admits it helps its clients reduce spending on health care. Defendant

admits it is compensated by its clients for the services it provides. Except as specifically admitted

herein, Defendant denies the allegations contained in paragraph 23.

         24.     Defendant denies the allegations contained in paragraph 24.

         25.     Defendant admits it does not pay any health care claims. Defendant admits its role

under the health plan is identified as the “Designated Decision Maker.” Defendant admits the

methodologies it uses are sometimes referred to as “reference based pricing” or “metric-based

pricing.” Except as specifically admitted herein, Defendant denies the allegations contained in

paragraph 25.

         26.     Defendant admits it is rare for a provider’s charges to equal the reasonable and

fair amount of reimbursement Defendant calculates based upon standard industry metrics and

benchmarks. Defendant admits it is not a federal program. Defendant admits it does not attempt

to incentivize health care providers to accept Medicare payments. Defendant lacks knowledge or



4830-3263-2187                                    5
        Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 6 of 19




information sufficient to form a belief about the truth of the allegation regarding benefits that

incentivize health care providers to accept Medicare payments; therefore, Defendant denies those

allegations. Except as specifically admitted herein, Defendant denies the allegations contained in

paragraph 26.

         27.     Defendant admits it defends patients covered by Plans when Plaintiff seeks to

collect excessive and unreasonable charges from those patients. Defendant admits Plaintiff

sometimes tries to collect such amounts from such patients and sometimes tries to negatively

affect such patients’ credit. Except as specifically admitted herein, Defendant denies the

allegations contained in paragraph 27.

         28.     Defendant denies the allegations contained in paragraph 28.

         29.     Defendant denies the allegations contained in paragraph 29.

 ELAP Knowingly Encourages Patients to Enter Contracts with Intermountain to Obtain Health

                          Care Without Any Intention to Pay for that Care

         30.     Defendant denies any allegations contained in the un-numbered heading

 preceding paragraph 30. Defendant denies the allegations contained in paragraph 30.

         31.     Defendant denies the allegations contained in paragraph 31.

         32.     Defendant denies the allegations contained in paragraph 32.

         33.     Defendant admits it does not pay any health care claims. Except as specifically

admitted herein, Defendant denies the allegations contained in paragraph 33.

         34.     Defendant denies the allegations contained in paragraph 34.

         35.     Defendant admits once care has been received, part or all of the benefit from the

Plaintiff has, in general, been bestowed on the patient. Defendant admits it does not pay any



4830-3263-2187                                    6
        Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 7 of 19




health care claims. Except as specifically admitted herein, Defendant denies the allegations

contained in paragraph 35.

         36.     Defendant denies the allegations contained in paragraph 36.

         37.     Defendant admits that when a patient covered by a Plan receives a balance bill,

the provider is seeking reimbursement in excess of what the Plan has already paid. Except as

specifically admitted, Defendant denies the allegations contained in paragraph 37.

         38.     Defendant denies the allegations contained in paragraph 38.

         39.     Defendant denies the allegations contained in paragraph 39.

         40.     Defendant denies the allegations contained in paragraph 40.

         41.     Defendant admits it is rare for Plaintiff’s charges to equal the reasonable and fair

amount of reimbursement Defendant calculates based on standard industry metrics and

benchmarks. Defendant admits it does not encourage patients covered by Plans to pay excessive

or unreasonable charges. Except as specifically admitted herein, Defendant denies the allegations

contained in paragraph 41.

         42.     Defendant admits ELAP provides a defense for patients covered by Plans when

Plaintiff or other providers seek to collect excessive or unreasonable charges from them.

Defendant admits the documents attached as Exhibit A speak for themselves. Except as

specifically admitted herein, Defendant denies the allegations contained in paragraph 42.

         43.     Defendant admits that when describing the services it provides, one of its clients

stated “miracles are being created today.” Except as specifically admitted, Defendant denies the

allegations contained in paragraph 43.




4830-3263-2187                                     7
        Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 8 of 19




                                  FIRST CLAIM FOR RELIEF

        (Purported Intentional Interference with Existing and Potential Economic Relations)

         44.     Defendant incorporates by this reference its responses to all other allegations

made in the above and below paragraphs, as if fully set forth herein.

         45.     Defendant denies the allegations contained in paragraph 45.

         46.     Defendant admits Intermountain has or had economic relations with ELAP-

affiliated Plan members. Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegation Plaintiff has potential economic relations with ELAP-affiliated

Plan members; therefore, Defendant denies that allegation. Except as specifically admitted

herein, Defendant denies the allegations contained in paragraph 46.

         47.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in paragraph 47; therefore, Defendant denies the allegations

contained in paragraph 47.

         48.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegation it has induced employers to leave private insurance plans that have

contracts with Plaintiff and instead affiliate with Defendant, either directly and/or through its

agents; therefore, Defendant denies that allegation. Except as specifically admitted herein,

Defendant denies the allegations contained in paragraph 48.

         49.     Defendant denies the allegations contained in paragraph 49.

         50.     Defendant denies the allegations contained in paragraph 50.

         51.     Defendant denies the allegations contained in paragraph 51.

         52.     Defendant denies the allegations contained in paragraph 52.



4830-3263-2187                                     8
        Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 9 of 19




         53.     Defendant denies the allegations contained in paragraph 53.

         54–110. Defendant previously responded to the allegations in paragraphs 54-110 of the

Second Amended Complaint by filing a motion to dismiss each of those claims for relief.

                                  SIXTH CLAIM FOR RELIEF

                         (Purported Preliminary and Permanent Injunction)

         111.    Defendant incorporates by this reference its responses to all other allegations

made in the above and below paragraphs, as if fully set forth herein.

         112.    Defendant denies the allegations contained in paragraph 112.

         113.    Defendant denies the allegations contained in paragraph 113.

         114.    Defendant admits ELAP provides a defense for patients covered by Plans when

Plaintiff or other providers seek to collect excessive or unreasonable charges from them. Except

as specifically admitted herein, Defendant denies the allegations contained in paragraph 114.

         115.    Defendant admits ELAP provides a defense for patients covered by Plans when

Plaintiff or other providers seek to collect excessive or unreasonable charges from them. Except

as specifically admitted herein, Defendant denies the allegations contained in paragraph 115.

         116.    Defendant denies the allegations contained in paragraph 116.

         117.    Defendant denies the allegations contained in paragraph 117.

         118.    Defendant denies the allegations contained in paragraph 118.

         119.    Defendant denies the allegations contained in paragraph 119.

         120.    Defendant denies Plaintiff is entitled to the entry of a preliminary and permanent

injunction




4830-3263-2187                                     9
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 10 of 19




                                      PRAYER FOR RELIEF

         Defendant denies Plaintiff is entitled to the relief demanded in the Prayer for Relief.

         Defendant denies any allegation not specifically admitted in this Answer.

                                      SECOND DEFENSE

         Some or all of Plaintiff’s claims may be barred because the underlying alleged

contractual obligations at issue may have been discharged by the doctrine of accord and

satisfaction.

                                       THIRD DEFENSE

         Some or all of Plaintiff’s claims may be barred because the underlying alleged contracts

were obtained by Plaintiff while the Plan members were under duress.

                                     FOURTH DEFENSE

         Some or all of Plaintiff’s claims may be barred by the doctrine of estoppel.

                                       FIFTH DEFENSE

         Some or all of Plaintiff’s claims may be barred because there was no consideration

supplied by Plaintiff to Plan members for the underlying alleged contracts.

                                       SIXTH DEFENSE

         Some or all of Plaintiff’s claims may be barred by the doctrine of laches.

                                     SEVENTH DEFENSE

         Some or all of Plaintiff’s claims may be barred because the underlying alleged

contractual obligations were discharged by the doctrine of payment.




4830-3263-2187                                    10
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 11 of 19




                                      EIGHTH DEFENSE

         Some or all of Plaintiff’s claims may be barred because the underlying alleged

contractual obligations were discharged by the doctrine of release.

                                       NINTH DEFENSE

         Some or all of Plaintiff’s claims may be barred by the statute(s) of limitations, including

without limitation by Utah Code Ann. §§ 78B-2-309, 78B-2-307 and/or 78B-2-305.

                                       TENTH DEFENSE

         Some or all of Plaintiff’s claims may be barred because Plaintiff waived the underlying

alleged contractual obligations.

                                    ELEVENTH DEFENSE

         Some or all of Plaintiff’s claims may be barred because Plaintiff failed to mitigate its

claimed damages.

                                    TWELFTH DEFENSE

         Some or all of Plaintiff’s claims may be barred because the underlying alleged

contractual obligations are unenforceable pursuant to the doctrine of unconscionability.

                                   THIRTEENTH DEFENSE

         Some or all of Plaintiff’s claims may be barred by the doctrine of unclean hands.

                                   FOURTEENTH DEFENSE

         Some or all of Plaintiff’s claims may be barred because Defendant was privileged to

engage in the alleged conduct.




4830-3263-2187                                    11
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 12 of 19




                                   FIFTEENTH DEFENSE

         The Second Amended Complaint, and each cause of action stated therein, fails to state a

claim upon which relief can be granted.

                                   SIXTEENTH DEFENSE

         Defendant reserves the right to add other affirmative defenses as it discovers additional

facts and information supporting such other affirmative defenses.

                                      COUNTERCLAIMS

         1.      Intermountain is a non-profit health system based in Utah.

         2.      Intermountain has its principal place of business located in Utah.

         3.      ELAP is a limited liability company organized in Delaware with its principal

place of business located in Pennsylvania.

         4.      No member of ELAP is a citizen of or resides in Utah.

         5.      Intermountain filed a Complaint and Second Amended Complaint seeking relief

against ELAP in this Court.

         6.      Intermountain contends ELAP interfered with its existing and potential economic

relations with patients who are covered under self-funded group health plans that have contracted

with ELAP for health care cost containment services (hereinafter “Patients”).

         7.      Intermountain alleges ELAP has interfered with Intermountain’s existing and

potential economic relations by causing Patients not to pay Intermountain amounts the Patients

are contractually obligated to pay.




4830-3263-2187                                    12
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 13 of 19




         8.      Upon information and belief, Patients never agreed to pay Intermountain the

amounts Intermountain now contends they owe for health care goods and services provided to

Patients.

         9.      Upon information and belief, Intermountain provided health care goods and

services to Patients under circumstances in which (a) Intermountain informed Patients they

would owe a different amount than Intermountain now contends Patients owe or (b) Patients

signed a standardized form drafted by Intermountain that contained no price term, an indefinite

price term, or a price term that gave Intermountain unilateral discretion to charge any prices it

wished, including excessive, unreasonable, and unconscionable prices.

         10.     Under these circumstances, Patients received health care goods and services from

Plaintiff.

         11.     Intermountain subsequently submitted bills for payment to the Patients’ self-

funded group health plans (hereinafter “Plans”).

         12.     Upon information and belief, in the fiscal years that ended in 2016,

Intermountain’s billed charges at all facilities totaled in excess of $9,000,000,000.00.

         13.     Upon information and belief, in the fiscal years that ended in 2016,

Intermountain’s revenue at all facilities totaled less than $4,400,000,000.00

         14.     Upon information and belief, in the fiscal years that ended in 2016,

Intermountain’s facilities collected less than 50% of its total billed charges.

         15.     Upon information and belief, in the fiscal years that ended in 2016,

Intermountain’s facilities recorded more than $600,000,000.00 in profit.




4830-3263-2187                                   13
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 14 of 19




         16.     Intermountain’s bills sought payment in amounts that were excessive,

unreasonable, and unconscionable.

         17.     The amount of Intermountain’s charges grossly exceeded (1) amounts paid and

accepted by Intermountain for the health care goods and services provided, (2) amounts typically

paid in the market for the health care goods and services provided, and (3) the costs incurred by

Intermountain to provide the health care goods and services to Patients.

         18.     The Plans remitted payment to Intermountain pursuant to the terms and benefits

available to the Patients under the Plans.

         19.     The payment submitted by Plans consisted of the Plans’ Allowable Claim Limit

(“ACL”) minus any cost-sharing amounts for which the Patients were responsible.

         20.     The ACL is equal to or greater than the reasonable value of the health care goods

and services provided to the Patient in each instance.

         21.     The ACL is the greater of (a) the amount Medicare would allow for the goods and

services in the geographic area where the health care goods and services were provided to the

Patient, plus an additional 20%, or (b) Intermountain’s cost to provide the health care goods and

services to the Patient, as determined by using the self-reported cost information provided by

Intermountain to the Centers for Medicare and Medicaid Services, plus an additional 12%.

         22.     Payment of the ACL, comprised of the Plans’ payments and the Patients’ cost-

sharing payments, fulfilled Patients’ obligations to Intermountain to pay for the health care goods

and services received by Patients.

         23.     Despite receiving payments fulfilling the Patients’ obligations to Intermountain to

pay for the health care goods and services received by Patients, Intermountain billed and sought



4830-3263-2187                                   14
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 15 of 19




to collect from Patients the difference between the ACL, which was equal to or greater than the

reasonable value of the health care goods and services received by Patients, and Intermountain’s

billed charges, which were excessive, unreasonable, and unconscionable.

         24.     ELAP has a contractual obligation to provide a defense to Patients where, as here,

Plaintiff seeks to collect excessive, unreasonable, and unconscionable amounts.

         25.     Intermountain provided and continues to provide the defenses it is contractually

obligated to provide to Patients.

         26.     By seeking to collect excessive, unreasonable, and unconscionable amounts from

Patients, Intermountain breaches any contracts with Patients either by failing to honor express

obligations or violating the implied covenant of good faith and fair dealing.

                              COUNT ONE: DECLARATORY JUDGMENT

         27.     ELAP incorporates by reference the allegations contained in paragraphs 1 through

26 as if fully set forth herein.

         28.     ELAP is entitled to declaratory judgment under Federal Rule of Civil Procedure

57 and 28 U.S.C. § 2201.

         29.     Intermountain contends Patients entered into and will continue to enter into

contractual agreements to pay Intermountain whatever amounts they subsequently bill to the

Patients.

         30.     Upon information and belief, this contention is based on Intermountain’s urged

interpretation of a standardized, form document (“Admission Form”) it requires Patients to sign

before Intermountain provides hospital goods and services at its facilities.




4830-3263-2187                                   15
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 16 of 19




         31.     When Intermountain seeks to collect amounts from Patients that exceed the ACLs

calculated under the terms of the Patients’ Plans, ELAP is contractually obligated to provide a

defense to the Patients.

         32.     ELAP and the Patients it defends deny the Admission Form is an enforceable

contract because it lacks a material term, i.e., a price term.

         33.     Alternatively, ELAP and the Patients it defends deny the Admission Form

obligates Patients to pay excessive, unreasonable, and unconscionable prices.

         34.     The amounts billed to Patients by Intermountain are excessive, unreasonable, and

unconscionable.

         35.     ELAP has no control over whether Patients have received or will choose to

receive care at Intermountain facilities.

         36.     ELAP respectfully requests the Court to declare that the Admission Form does not

permit Intermountain to collect (1) excessive amounts, (2) unreasonable amounts, or (3)

unconscionable amounts.

                               COUNT TWO: PERMANENT INJUNCTION

         37.     ELAP incorporates by reference the allegations contained in paragraphs 1 through

36 as if fully set forth herein.

         38.     ELAP seeks a permanent injunction prohibiting Intermountain from seeking to

collect excessive, unreasonable, or unconscionable amounts under the circumstances described

herein. In other words, ELAP seeks a permanent injunction prohibiting Intermountain from

seeking to collect from Patients amounts in excess of the Patients’ financial obligation to

Plaintiff.



4830-3263-2187                                    16
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 17 of 19




         39.     ELAP will suffer irreparable harm if the injunction does not issue because it is

contractually obligated to provide a defense to Patients that is only necessary because

Intermountain is breaching its obligations to such Patients.

         40.     ELAP faces significant, but not easily quantifiable, administrative and operational

burdens to provide defenses to Patients from whom Intermountain seeks to collect excessive,

unreasonable, and unconscionable charges.

         41.     ELAP is incurring ongoing costs defending Patients from whom Intermountain

seeks to collect excessive, unreasonable, and unconscionable charges.

         42.     The threatened injury to ELAP outweighs the harm to Intermountain because

Intermountain suffers no harm in being enjoined from attempting to collect excessive,

unreasonable, or unconscionable amounts that exceed the amounts actually owed by Patients.

         43.     An injunction will prevent Intermountain from attempting to collect amounts it is

not owed, representing excessive, unreasonable, or unconscionable amounts.

         44.     An injunction will benefit the public interest by preventing Intermountain, the

largest integrated health system in Utah, from seeking to collect excessive, unreasonable, or

unconscionable amounts from Utah citizens that exceed their obligations to Plaintiff.

         45.     ELAP will succeed on the merits of its Counterclaims

         46.     ELAP respectfully requests that the Court enter a permanent injunction

prohibiting Plaintiff from seeking to collect (1) excessive amounts, (2) unreasonable amounts, or

(3) unconscionable amounts from Patients.

                                      PRAYER FOR RELIEF

         WHEREFORE, Defendant respectfully requests the Court enter the following relief:



4830-3263-2187                                    17
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 18 of 19




         1.      The Court enters judgment against Intermountain and in favor of ELAP on all of

Intermountain’s claims for relief, and the Second Amended Complaint is dismissed with

prejudice on its merits;

         2.      Intermountain is awarded nothing against ELAP;

         3.      The Court declares the Admission Form does not permit Intermountain to collect

(1) excessive amounts, (2) unreasonable amounts, or (3) unconscionable amounts;

         4.      The Court enters a permanent injunction against Intermountain prohibiting

Intermountain from seeking to collect (1) excessive amounts, (2) unreasonable amounts, or (3)

unconscionable amounts from Patients;

         5.      The Court taxes all costs to Intermountain; and

         6.      The Court enters such other relief it deems just and appropriate to ELAP under

the circumstances.

         Respectfully submitted this 16th day of November, 2018.



                                               PARR BROWN GEE & LOVELESS


                                               By: /s/ Bentley J. Tolk
                                                      Bentley J. Tolk

                                               Attorneys for Defendant ELAP Services, LLC




4830-3263-2187                                   18
       Case 2:17-cv-01245-JNP-EJF Document 38 Filed 11/16/18 Page 19 of 19




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of November, 2018, a true and correct copy of the

foregoing ANSWER TO FIRST AND SIXTH CLAIMS FOR RELIEF IN SECOND

AMENDED COMPLAINT AND COUNTERCLAIMS was served via electronic service on

the following:

                        Alan C. Bradshaw
                        Chad R. Derum
                        MANNING CURTIS BRADSHAW & BEDNAR PLLC
                        136 E. South Temple, Suite 1300
                        Salt Lake City, Utah 84111
                        abradshaw@mc2b.com
                        cderum@mc2b.com

                        John W. Mackay
                        Brett L. Tolman
                        RAY QUINNEY & NEBEKER P.C.
                        36 South State Street, Suite 1400
                        Salt Lake City, Utah 84111
                        Telephone: (801) 532-1500
                        Facsimile: (801) 532-7543
                        jmackay@rqn.com
                        btolman@rqn.com



                                                      /s/ Bentley J. Tolk




4830-3263-2187                                   19
